27 Ill. App. 2d 34 (1960)
169 N.E.2d 368
Mattie Adkins and Horace Adkins, Plaintiffs-Appellants,
v.
Blue Bird Coach Lines, Inc., and Milford E. LaRue, Defendants-Appellees.
Gen. No. 47,953.
Illinois Appellate Court  First District, Third Division.
September 14, 1960.
Rehearing denied October 10, 1960.
*35 F. Patrick Conlon and Barnett R. Sklar, of Chicago (Philip E. Ryan, John F. McBride, and Gerald J. Shine, of counsel) for appellants.
Harold L. Ward, of Chicago (Charles D. Snewind and Edward J. Fleming, of counsel) for appellees.
(Abstract of Decision.)
Opinion by JUSTICE DEMPSEY.
Reversed and remanded with directions.
Not to be published in full.